Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on February 1, 2021. Claims 1-2, 4-12, 19-27 are currently pending. 

Drawings
In view of the response filed on 2/1/2021 amending the specification to include proper mentioning of reference signs the objections made against the drawings in the office action of 11/12/2020 have been withdrawn. 

Specification
In view of the response filed on 2/1/2021 amending the specification to fix minor typographical errors the objections made against the specification in the office action of 11/12/2020 have been withdrawn.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the measurement system has been interpreted to include signal processing circuitry and control(s) and equivalents thereof since it is disclosed that the measurement system includes signal processing circuitry and may include control(s) to acquire the body surface electrical measurements (e.g. para. [0027], [0083]-[0084] of published application US 2019/0282112). The “therapy system” has been interpreted to include a control system, e.g. hardware and/or software, and equivalents thereof since it is disclosed that the therapy system includes a control system, e.g. hardware and/or software, to control delivery of a therapy based on anatomical location (para. [0080], [0062] of published application US 2019/0282112)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2, 4-12, 19-27 are objected to because of the following informalities:  Claims 1,21 and 27 should be amended to recite –during a given time window of the moving window—in order to clarify that the given time window is a window within the moving window.  Appropriate correction is required. Claims 2, 4-12, 19-20, 22-26 

Claim Rejections - 35 USC § 101
In view of the amendment filed on 2/1/2021 amending the claims to add language that is “significantly more” than the abstract idea the 101 rejections made against the claims in the office action of 11/12/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/1/2021 amending the claims to clarify the language the 112 rejections made against the claims in the office action of 11/12/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 26 recite comparing dominant frequencies of the channels to a threshold, determining channels exhibiting a dominant frequency greater than the frequency threshold to be fast-firing channels and anatomically localizing the fast-firing activity based on the determined fast-firing channels, it is unclear whether the determined channels within claims 7 and 26 are in addition to the proper subset of channels identified in claims 1 and 21 as exhibiting a fast-firing. Further, it is unclear how the channels determined to be fast-firing channels within claims 7 and 26 relate to the channels identified in claims 1 and 21 as fast-firing and whether the channels determined to be fast-firing channels within claims 7 and 26 include those proper subset 

Allowable Subject Matter
Claims 1-2, 4-6, 12, 19-25 and 27 would be allowed if amended to overcome the objections above. It is also noted that fast-firing has been defined to include anomalous cardiac electrical activity that is higher in frequency than that associated with fibrillatory activity such as atrial fibrillation and ventricular fibrillation as defined within the specification, see para. [0020].
The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests within the context of the other claimed elements, a method/system that includes a processor that performs frequency analysis of cardiac waveform data and identifies a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher than a dominant frequency of a baseline frequency cluster corresponding to fibrillatory and mapping those identified channels to one or more spatial regions of the heart, respectively in combination of the other claim limitations. Several prior art . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spectral Analysis Identifies Sites of High-Frequency Activity Maintaining Atrial Fibrillation in Humans to Sanders et al. which teaches identifying dominant frequency sites for ablation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792